DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's submission filed has been entered. 
	The following is an Allowability Notice in response to a RCE filed February 11, 2021. Claims are amended as noted in agreed upon, note Examiner Interview Summaries of record 05/20/2021, 05/24/2021, and 05/252021, Examiner’s Amendment set forth below. Accordingly, claims 1, 6-7, 11, 15, and 16 are amended. Claims 1, 2, 4, 6-7, 11-15, and 16 are allowable.










Examiner’s Amendments to the Claims
3.	This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A computing system comprising a demand side platform (DSP) server, the DSP server comprising:
	one or more processors;
	at least one memory device coupled with the one or more processors; and
	a data communications interface operably associated with the one or more processors,
	wherein the memory device contains a plurality of program instructions including a machine learning classifier which is executable by the one or more processors and configured to determine an estimate of whether an unidentified user is a member or a non-member of a predetermined traveler category based upon an input feature vector comprising values of a plurality of features, the machine learning classifier having been: 
trained using a training set of records of prior travel bookings of a plurality of individually-distinguishable travelers, obtained from an offline data store, in which each individually-distinguishable traveler is tagged as a member or a non-member of the predetermined traveler category based upon one or more prior travel bookings of the individually-distinguishable traveler, the training set of records comprising computed feature vectors and corresponding tags associated with the plurality of individually-distinguishable travelers, the machine learning classifier has been trained on one or more high-performance computing systems comprising one or more graphics processing units (GPUs), and   
selected via a model selection process that entails a training procedure, wherein the training procedure involves:
inputting the computed feature vectors and corresponding tags associated with the plurality of individually-distinguishable travelers, 
determining an accuracy in classifying the feature vectors according to the corresponding tags by applying a training procedure adapted to minimize an objective function, and 
selecting features, based on the determined accuracy that meet a criterion of quality, such that a corresponding value thereof may be obtained for the unidentified user, and a the selected features [[is]] are associated with each one of the plurality of predetermined traveler categories and based on the assigned associated tag of each individually-distinguishable traveler, 
wherein 
receive, via the data communications interface, a bid request message including website information and user information of the unidentified user, wherein: 
the website information and the user information is limited to characteristics of a single travel booking currently researched by the unidentified user for the bid request, 
the website information and the user information is wholly anonymized and does not include individually-identifiable personal data of the unidentified user, and
the one or more processors configured to execute the trained and selected machine learning classifier have not encountered the unidentified user and associated user information before the bid request was received;    
in response to receiving the bid request message, determine, based upon the website information and the user information of the unidentified user, a plurality of features corresponding to the unidentified user; 
compute, based upon the website information and the user information of the unidentified user, a particular feature vector for the unidentified user comprising values of the plurality of features corresponding with the unidentified user;
generate, by the trained and selected machine learning classifier using the computed particular feature vector as input, a confidence value corresponding with a level of confidence in an estimate of whether the unidentified user is a member or a non-member of the predetermined traveler category;   
determine, based on the confidence value with respect to a confidence threshold, an estimate of whether the unidentified user is a member or a non-member of the predetermined traveler category;
determine, based on the estimate of whether the unidentified user is a member or a non-member of the predetermined traveler category, a bid decision; and 


2.	(Previously Presented) The computing apparatus of claim 1 wherein the bid decision comprises a positive bid decision and a bid price, and the plurality of program instructions executed by the one or more processors further cause the computing apparatus to:
transmit, via the data communications interface, a bid response comprising the bid price.

3.	(Canceled)
 
4.	(Previously Presented) The computing apparatus of claim 1 wherein the generated value is an estimate of probability that the online user is a member of the predetermined traveler category.

5.	(Canceled)

6.	(Proposed Amendment) The computing apparatus of claim 1 wherein the trained and selected machine learning classifier is a gradient boosting machine.

7.	(Currently Amended) A method comprising:
at a demand side platform (DSP) server having one or more processors:
	accessing at least one offline data store that contains records of prior travel bookings of a plurality of individually-distinguishable travelers, wherein each individually-distinguishable traveler is assigned an associated tag in the offline data store as a member or a non-member of a predetermined traveler category based upon one or more prior travel bookings of the individually-distinguishable traveler, and a distinct plurality of features is associated with each one of the plurality of predetermined traveler categories;  
	determining a plurality of features associated with the predetermined traveler category, wherein each feature is selected such that a corresponding value thereof may be obtained for an unidentified user;
	for each record of a training set of records selected from the offline data store, computing feature vectors comprising corresponding values for the plurality of features associated with each corresponding predetermined traveler category and based on the assigned associated tag of each individually-distinguishable traveler;
, the machine learning classifier having been selected via a model selection process that entails a training procedure, wherein the training procedure involves:
inputting the computed feature vectors and corresponding tags associated with the plurality of individually-distinguishable travelers, 
determining an accuracy in classifying the feature vectors according to the corresponding tags by applying a training procedure adapted to minimize an objective function, and 
selecting features, based on the determined accuracy that meet a criterion of quality, such that a corresponding value thereof may be obtained for the unidentified user, and a distinct plurality of the selected features are associated with each one of the plurality of predetermined traveler categories and based on the assigned associated tag of each individually-distinguishable traveler;
	receiving, at one or more processors configured to execute the trained and selected machine learning classifier, a bid request message including website information and user information of an unidentified user, wherein: 
the website information and the user information is limited to characteristics of a single travel booking currently researched by the unidentified user for the bid request, 
the website information and the user information is wholly anonymized and does not include individually-identifiable personal data of the unidentified user, and 
the one or more processors configured to execute the trained and selected machine learning classifier have not encountered the unidentified user and associated user information before the bid request was received;    
in response to receiving the bid request message, determining, by the one or more processors executing the trained and selected machine learning classifier, an estimate of whether the unidentified user is a member or a non-member of a predetermined traveler category, wherein the estimate is determined by:    
determining, based upon the website information and the user information of the unidentified online user, a plurality of features corresponding with the online user;
computing, based upon the website information and the user information of the unidentified online user, a particular feature vector for the unidentified online user comprising values of the plurality of features corresponding to the unidentified online user; 
trained and selected machine learning classifier using the computed particular feature vector as input, a confidence value corresponding with a level of confidence in an estimate of whether the unidentified online user is a member or a non-member of the predetermined traveler category; and 
determining, based on the confidence value with respect to a confidence threshold, the estimate of whether the unidentified online user is a member or a non-member of the predetermined traveler category;  
determining, based on the estimate of whether the unidentified online user is a member or a non-member of the predetermined traveler category, a bid decision; and 
determining, based on the bid decision and the confidence value, a bid amount that correlates to a magnitude of the confidence value.

8–10.	(Canceled) 

11.	(Currently Amended) The method of claim 7 [[8]] wherein the predetermined traveler categories include ‘frequent traveler’, ‘business traveler’, ‘leisure traveler’, ‘luxury traveler’, ‘budget traveler’, ‘mid-range traveler’, or any combination thereof.

12.	(Original) The method of claim 7 wherein the predetermined traveler category is ‘frequent traveler’, and the plurality of features are selected from the group consisting of distance between origin and destination, time to departure, origin longitude, origin latitude, destination longitude, destination latitude, departure day-of-week (DOW), arrival DOW, or any combination thereof.

13.	(Original) The method of claim 7 wherein the predetermined traveler category is ‘business traveler’ and/or ‘leisure traveler’, and the plurality of features are selected from the group consisting of trip duration, departure day-of-week (DOW), arrival DOW, time to departure, an indicator of whether the trip includes a Saturday night, or any combination thereof.

14.	(Previously Presented) The method of claim 7 wherein the predetermined traveler category is ‘luxury traveler’, ‘budget traveler’ and/or ‘mid-range traveler’, and the plurality of features are selected from the group consisting of origin city purchasing power parity (PPP) based per capita gross domestic product (GDP), origin country PPP-based per capita GDP, destination city PPP-based per capita GDP, destination country PPP-based per capita GDP, 

15.	(Currently Amended) The method of claim 7 wherein the trained and selected machine learning classifier comprises a gradient boosting machine.

16.	(Currently Amended) A non-transitory computer readable storage medium at a demand side platform (DSP) server having one or more processors and comprising program code on the non-transitory computer readable storage medium, the program code including instructions that, when executed by the one or more processors, cause the one or more processors to: 
implement a machine learning classifier configured to[[:]] determine an estimate of whether an unidentified user is a member or a non-member of a predetermined traveler category based upon an input feature vector comprising values of a plurality of features, wherein determining the estimate is based on [[a]] the machine learning classifier having been: 
trained using a training set of records of prior travel bookings of a plurality of individually-distinguishable travelers, obtained from an offline data store, in which each individually-distinguishable traveler is tagged as a member or a non-member of the predetermined traveler category based upon one or more prior travel bookings of the individually-distinguishable traveler, the training set of records comprising computed feature vectors and corresponding tags associated with the plurality of individually-distinguishable travelers, wherein the machine learning classifier has been trained on one or more high-performance computing systems comprising one or more graphics processing units (GPUs),   and
selected via a model selection process that entails a training procedure, wherein the training procedure involves:
inputting the computed feature vectors and corresponding tags associated with the plurality of individually-distinguishable travelers, 
determining an accuracy in classifying the feature vectors according to the corresponding tags by applying a training procedure adapted to minimize an objective function, and  
selecting features, based on the determined accuracy that meet a criterion of quality, such that a corresponding value thereof may be obtained for the unidentified user, and a distinct plurality of the selected features are associated with each one of the plurality of predetermined traveler categories and based on the assigned associated tag of each individually-distinguishable traveler,

receive a bid request message including website information and user information of the unidentified user, wherein: 
the website information and the user information is limited to characteristics of a single travel booking currently researched by the unidentified user for the bid request,  
the website information and the user information is wholly anonymized and does not include individually-identifiable personal data of the online user, and
the one or more processors configured to execute the trained and selected  machine learning classifier have not encountered the unidentified user and associated user information before the bid request was received; 
in response to receiving the bid request message, determine, based upon the website information and the user information of the unidentified user, a plurality of features corresponding to the unidentified user; 
compute, based upon the website information and the user information of the unidentified user, a particular feature vector for the unidentified user comprising values of the plurality of features corresponding with the unidentified user;
generate, by the trained and selected machine learning classifier using the computed particular feature vector as input, a confidence value corresponding with a level of confidence in an estimate of whether the unidentified user is a member or a non-member of the predetermined traveler category;   
determine, based on the confidence value with respect to a confidence threshold, an estimate of whether the unidentified user is a member or a non-member of the predetermined traveler category;  
determine, based on the estimate of whether the unidentified user is a member or a non-member of the predetermined traveler category, a bid decision; and 
determine, based on the bid decision and the confidence value, a bid amount that correlates to a magnitude of the confidence value.


Examiner’s Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance. Although, the Examiner disagrees with the Applicant's arguments of record 01/29/2021, the Examiner in view of the proposed Examiner's claim amendments which were agreed to by the Applicant, note Examiner Interview Summaries of record 05/20/2021, 05/24/2021, and 05/252021, finds the claims eligible and non-obvious. Accordingly, the remaining rejections are withdrawn for the reasons noted below in view of the Examiner's Amendments as noted above.
	
	(A) Regarding directed to patent ineligible or 35 U.S.C. 101 rejection, in view of the Examiner's amendment above noted above, the Examiner finds the claims patent eligible under step 2A prong two because the claims require a trained model/classifier out of certain machine learning models, wherein the trained model/classifiers is trained on GPUs is utilized, see at least as-filed spec. para. [0048]; (ii) further selecting a trained model/classifier via a selection procedure which pertain to accuracy and quality criterions, see at least as-filed spec. paras. [0052]-[0054]; and (iii) DSP server utilizing such particularly trained and selected model to make a bid decision for a classified user, which is a particularly trained and selected model, not any trained machine learning model recited at a high level of generality, and accordingly viewed as a whole, these additional claim element(s) such as particularly trained and selected machine learning model on GPUs which is utilized by a processor of a DSP server, recite additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Accordingly, the rejection has been withdrawn.

were rejected previously as follows: 

- Claims 1-2, 4, 7, 11, 13 and 16 were rejected under 35 U.S.C. 103(a) as being unpatentable over Valverde, JR. et al. (Pub. No.: US 2015/0278970) referred to hereinafter as Valverde, in view of Jalali et al. (Pub. No.: US 2015/0134463) referred to hereinafter as Jalali, in view of Kirti (Pub. No.: US 2018/0025045).
		- Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valverde in view of Jalali, Kirti, and Otillar (Pub. No.: US 2018/0276578) {OR Applicant Admitted teachings (referred to hereinafter as AAT)}.
		- Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Valverde in view of Jalali, Kirti, and in view of Mahmud et al. (Pub. No.: US 2014/0143346) referred to hereinafter as Mahmud.
		- Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Valverde in view of Jalali, Kirti, and in view of Knight (Pub. No.: US 2016/0180434).

	The Examiner conducted further search on the agreed upon Examiner enter claim amendments as noted above. In addition to the prior art noted above the Examiner discovered Pub. No. US 2017/0220949 see Abstract; Figs. 5, 7, 9, 16, and their associated description; paras. [0051]; [0067]; [0072]-[0077]; [0086]; and Pub. No. US 2018/0300576 Title: SEMI-AUTOMATIC LABELLING OF DATASETS see Abstract and paras. [0043]; [0132]; [0145]-[0164], which appear to be the closes reference to the amended subject matter. However, upon consideration of the claim amendments and claimed limitations as a whole, the Examiner finds 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688